
	
		II
		111th CONGRESS
		1st Session
		S. 309
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Baucus (for himself,
			 Mr. Tester, Mr.
			 Thune, Mr. Crapo, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to improve highway
		  transportation in the United States, including rural and metropolitan
		  areas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nationwide Freight and Personal
			 Mobility Act.
		2.FindingsCongress finds that—
			(1)the safe and
			 efficient movement of individuals and freight in interstate commerce, including
			 the movement of individuals and freight on highways over long distances, is
			 essential to the economic growth and prosperity of the United States, including
			 both rural and metropolitan areas;
			(2)the highway
			 movement of freight will be, for the foreseeable future, on roads that serve
			 both freight and passenger traffic, requiring effective and unified planning
			 and funding for the preservation and improvement of highways in the interest of
			 effective transportation of both individuals and freight in rural and
			 metropolitan areas;
			(3)it is essential
			 and appropriate that Federal programs to preserve and improve highway
			 transportation infrastructure ensure consideration of the needs of freight as
			 part of an overall, unified, and multimodal approach to meeting the national
			 interest in the safe and efficient transportation of both individuals and
			 freight;
			(4)vehicle miles
			 traveled on the National Highway System, including the Interstate System,
			 represent nearly 45 percent of all vehicle miles traveled in the United States,
			 even as National Highway System routes comprise only 4 percent of public road
			 mileage in the United States; and
			(5)a well-preserved
			 and improved system of National Highway System routes, including Interstate
			 System routes, is essential to the effective movement of individuals and
			 freight in the United States in both rural and metropolitan areas.
			3.Guaranteed
			 funding for National Highway System
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following:
				
					167.Guaranteed
				funding for National Highway System
						(a)ApplicabilityThis
				section applies to authorizations of appropriations from the Highway Trust Fund
				(other than the Mass Transit Account) for fiscal year 2010 and each fiscal year
				thereafter.
						(b)Determination
				of apportionmentsFor each fiscal year, the Secretary shall
				determine the total amounts apportioned among the States pursuant to
				authorizations of appropriations from the Highway Trust Fund (other than the
				Mass Transit Account), other than authorizations of appropriations pursuant
				to—
							(1)this
				section;
							(2)section 105;
				and
							(3)other provisions
				of this title administered by the National Highway Traffic Safety
				Administration or the Federal Motor Carrier Safety Administration.
							(c)Additional
				authorization of appropriations
							(1)In
				generalIf the total amount of apportionments for a fiscal year
				for the Interstate maintenance program under section 119 and the National
				Highway System program under section 103, exclusive of apportionments pursuant
				to authorizations of appropriations under this section, equals less than 45
				percent of the total amount apportioned for the fiscal year as determined under
				subsection (b), an additional amount determined pursuant to paragraph (2) is
				authorized to be appropriated from the Highway Trust Fund (other than the Mass
				Transit Account) for the fiscal year for the National Highway System program
				under section 103.
							(2)AmountThe
				amount of the additional authorization of appropriations described in paragraph
				(1) for a fiscal year for the National Highway System program under section 103
				shall be determined by the Secretary—
								(A)by subtracting
				from the total amount described by subsection (b) the amounts included in that
				total for apportionments for the National Highway System program under section
				103 and the Interstate maintenance program under section 119 for the fiscal
				year;
								(B)by dividing the
				difference calculated under subparagraph (A) by 0.55;
								(C)by multiplying
				the quotient calculated under subparagraph (B) by 0.45; and
								(D)by subtracting
				from the product calculated under subparagraph (C) the amount included in
				subsection (b) for apportionments for the National Highway System program under
				section 103 and the Interstate maintenance program under section 119 for the
				fiscal
				year.
								.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting at the end of the items relating to subchapter I
			 the following:
				
					
						167. Guaranteed funding for National Highway
				System.
					
					.
			4.Federal
			 shareSection 120(b) of title
			 23, United States Code, is amended by striking 80 percent of the cost
			 thereof each place it appears and inserting 80 percent of the
			 cost of the project (if the project is not on the National Highway System), or
			 85 percent of the cost of the project (if the project is on the National
			 Highway System and not on the Interstate System).
		
